The last paragraph of Sec. 100-11-7, U.C.A. 1943, provides:
"If an order be entered establishing the district, such order shall be deemed final and no appeal or writ of error shall lie therefrom, and the entry of such order shall finally and conclusively establish the regular organization of the said district against all persons except the State of Utah, in an action in the nature of a writ of quo warranto, commenced by the attorney general within three months after said decree declaring such district organized as herein provided, and not otherwise. The organization of said district shall not be directly nor collaterally questioned in any suit, action or proceeding except as herein expressly authorized."
Art. VIII, Sec. 9, of the Constitution of the State of Utah, among other things, provides:
"From all final judgments of the district courts, there shall be a right of appeal to the Supreme Court."
The prevailing opinion intimates, but whether or not it definitely holds that part of Sec. 100-11-7, U.C.A. 1943, above quoted unconstitutional, certainly it is not emphatically stated. If such is the intention of the prevailing opinion, viz., to hold the section unconstitutional, I concur therein to that extent.
I withhold further comment upon the opinion except to reaffirm the position taken in my dissenting opinion in the case of LehiCity v. Meiling, City Recorder, 87 Utah 237, 48 P.2d 530, 552, with the added comment that I think Chapter 11 of Title 100, U.C.A. 1943, contains many objectionable provisions, other than contained in the "Metropolitan Water District Law," when measured by the terms of the State Constitution. *Page 82 
One may be cited as illustrative: The last sentence of the paragraph of Sec. 100-11-7 above quoted, reads:
"The organization of said district shall not be directly nor collaterally questioned in any suit, action or proceeding except as herein expressly authorized."
The latter part of Sec. 11, Art. I, of the State Constitution provides:
"* * * and no person shall be barred from prosecuting or defending before any tribunal in this State, by himself or counsel, any civil cause to which he is a party."
It is interesting to observe that in the Metropolitan Water District case, supra, the only law question presented by the pleadings was whether Mr. Meiling, City Recorder of Lehi City, should be required to certify an ordinance duly passed by the City Council. This question decided, the balance of the opinion is pure dicta. Dicta, however, soon grows up to binding opinion and law. For example, Colorado in discussing their "Water Conservancy Act" (People v. Letford, 102 Colo. 284,79 P.2d 274) cites and quotes from the Utah Metropolitan Water District opinion, and now in turn this court cites and quotes from the Colorado opinion in support of the Utah Water Conservancy Act.
Flexibility, adaptability, development and stability of the law are desirable. The paths of growth and adaptability are often devious, but should not be used to evade constitutional provisions. Further discussion or comment I reserve until the application of the law to the facts presents another problem. *Page 83